SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13D-1(B), (C), AND (D) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13D-2 (Amendment No.)* Depomed, Inc. (Name of Issuer) Common Stock, no par value (Title of Class of Securities) 249908104 (CUSIP Number) November 1, 2007 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) ýRule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1of 8 pages CUSIP No.249908104 13G Page 2 of 8 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) TANG CAPITAL PARTNERS, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) ¨ (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 3,409,100 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 3,409,100 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,409,100 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 7.2% 12 TYPE OF REPORTING PERSON PN Page 2 of 8 pages CUSIP No.249908104 13G Page 3 of 8 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) TANG CAPITAL MANAGEMENT, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) ¨ (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 3,409,100 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 3,409,100 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,409,100 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 7.2% 12 TYPE OF REPORTING PERSON OO Page 3 of 8 pages CUSIP No.249908104 13G Page 4 of 8 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) KEVIN C. TANG 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) ¨ (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION UNITED STATES NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 157,100 6 SHARED VOTING POWER 3,499,100 7 SOLE DISPOSITIVE POWER 157,100 8 SHARED DISPOSITIVE POWER 3,632,100 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,789,200 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 8.0% 12 TYPE OF REPORTING PERSON IN Page 4 of 8 pages Item 1(a).Name of Issuer: Depomed, Inc. (the “Issuer”) Item 1(b).Address of Issuer’s Principal Executive Offices: 1360 O’Brien Drive, Menlo Park, CA, 94025 Item 2(a).Name of Person Filing: This Statement on Schedule 13G (this “Statement”) is filed by Tang Capital Partners, LP (“Tang Capital Partners”); Tang Capital Management, LLC, the general partner of Tang Capital Partners (“Tang Capital Management”); and Kevin C. Tang, the manager of Tang Capital Management. Item 2(b).Address of Principal Business Office or, if none, Residence: 4401 Eastgate Mall, San Diego, CA 92121 Item 2(c).Citizenship: Tang Capital Partners is a Delaware limited partnership. Tang Capital Management is a Delaware limited liability company. Mr. Tang is a United States citizen. Item 2(d).Title of Class of Securities: Common Stock, no par value (the “Common Stock”) Item 2(e).CUSIP Number:249908104 Item 3.Not applicable. Item 4.Ownership. (a)Amount Beneficially Owned: Tang Capital Partners.Tang Capital Partners is the record and beneficial owner of 3,409,100 shares of Common Stock and shares voting and dispositive power over such securities with Tang Capital Management and Kevin C. Tang. Tang Capital Management. Tang Capital Management, as the general partner of Tang Capital Partners, may be deemed to beneficially own the 3,409,100 shares held of record by Tang Capital Partners and shares voting and dispositive power over such shares with Tang Capital Partners and Kevin C. Tang. Kevin C. Tang.Kevin C. Tang may be deemed to beneficially own 3,789,200 shares of the Issuer’s Common Stock, comprising: · 3,409,100 shares owned of record by Tang Capital Partners, for which Tang Capital Management, of which Mr. Tang is manager, serves as general partner.Mr. Tang shares voting and dispositive power over such shares with Tang Capital Management and Tang Capital Partners. · 11,000 shares owned of record by Mr. Tang. · 369,100 shares over which Mr. Tang has voting and/or dispositive power. Page 5 of 8 Pages Mr. Tang disclaims beneficial ownership of all shares reported herein except to the extent of his pecuniary interest therein. (b) Percent of Class: Tang Capital Partners 7.2% Tang Capital Management 7.2% Kevin C. Tang 8.0% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote: Tang Capital Partners 0 shares Tang Capital Management 0 shares Kevin C. Tang 157,100 shares (ii) shared power to vote or to direct the vote: Tang Capital Partners 3,409,100 shares Tang Capital Management 3,409,100 shares Kevin C. Tang 3,499,100 shares (iii) sole power to dispose or to direct the disposition of: Tang Capital Partners 0 shares Tang Capital Management 0 shares Kevin C. Tang 157,100 shares (iv) shared power to dispose or to direct the disposition of: Tang Capital Partners 3,409,100 shares Tang Capital Management 3,409,100 shares Kevin C. Tang 3,632,100 shares Item 5.Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following:¨ Item 6.Ownership of More than Five Percent on Behalf of Another Person. Not applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not applicable. Item 8.Identification and Classification of Members of the Group. Not applicable. Page 6 of 8 Pages Item 9.Notice of Dissolution of Group. Not applicable. Item 10.
